Adjudication of delinquency entered August 1, 1961 unanimously affirmed. The record abundantly supports the determination. Appellant had ample opportunity to procure counsel prior to the holding of the hearing. Nevertheless, on appellant’s application for a rehearing after obtaining counsel the trial court should have exercised its discretion to the end of conducting a hearing thereon for the purpose of determining whether the proffered additional testimony of the alibi witnesses warranted a new trial. Accordingly, the order denying the rehearing is unanimously reversed, on the law, on the facts and in the exercise of discretion, and the motion therefor remanded to the Trial Justice for the purpose of holding such a hearing. Concur — Botein, P. J., Rabin, McNally, Stevens and Steuer, JJ.